Fourth Court of Appeals
                                         San Antonio, Texas
                                                  July 24, 2013

                                              No. 04-12-00783-CV

                                      THE CITY OF SAN ANTONIO,
                                               Appellant

                                                         v.

               INTERNATIONAL ASSOCIATION OF FIRE FIGHTERS, Local 624

                        From the 45th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2012-CI-16015
                                Honorable Laura Salinas, Judge Presiding

                                              No. 04-13-00109-CV

                                  IN RE THE CITY OF SAN ANTONIO

                                       Original Mandamus Proceeding 1

                                         ORAL ARGUMENT ADVISORY

        The panel assigned to hear oral argument in these consolidated proceedings is familiar with
the facts and requests that the parties be prepared to address the applicability, if any, of this court’s
decision in City of Laredo v. Mojica, 399 S.W.3d 190 (Tex. App.—San Antonio 2012, pet. denied).

                                                                                 PER CURIAM
         It is so ORDERED on July 24, 2013.




         ATTESTED TO: _____________________________
                       Keith E. Hottle
                       Clerk of Court


         1
           The proceeding in Cause No. 04-13-00109-CV arises out of Cause No. 2012-CI-16015, styled Int’l Ass’n
of Fire Fighters, Local 624 v. City of San Antonio, pending in the 45th Judicial District Court, Bexar County, Texas,
the Honorable Barbara Hanson Nellermoe presiding. However, the orders complained of were signed by the
Honorable Laura Salinas, presiding judge of the 166th Judicial District Court, Bexar County, Texas.